Earl Warren: Petitioner, versus Evelyn Kirchner, Administratrix of the Estate of Ellinor Green Vance. Mrs. Palmer.
Elizabeth Palmer: Mr. Chief Justice, may it please the Court. Certiorari was granted in this case to review a decision of the California Supreme Court which held that since mental hospitals serve a proper public function that it is a denial of the Equal Protection Clause for a state to require a patient's close family members to reimburse in any part for the cause of the patient's care at the state hospital. The California statute imposed a joint and several liability upon the patient's estate, the spouse, parents, and children. Pursuant to this statute, the Department of Mental Hygiene filed a claim in the estate of a deceased daughter for the care of her mother at Agnews State Hospital. The respondent -- the Administratrix of the estate rejected this claim and this action was brought. The respondent's contention throughout the proceeding was that the mother's estate must be completely exhausted before any liability would pass to the patient's estate. Both parties moot for judgment on the pleadings and judgment was granted to the Department of Mental Hygiene. Now -- although, it is irrelevant under a joint and several obligations, and solely to refute the implication that the Department of Mental Hygiene did act in an arbitrary fashion and proceeding against the estate of the deceased daughter. I want to make it clear that the mother's estate although of some $11,000 was not available for her support. It was subject to a lien by the Department of Mental Hygiene as we have set forth quite clearly in our brief. Now, we'd like to point out that amicus curiae, the American Federation for the Blind, who has failed the brief and behalf of respondents agrees with our contention that this was an impoverished person. The District Court of Appeal confirmed the decision of the Superior Court, the Supreme Court of California reversed with its precedent shattering decision. So the issue framed -- the issue before this Court was sold frames -- was framed completely by the court below and not by the parties as to whether it is a denial of the Equal Protection Clause for a state to require reimbursement from financially closed -- from close relatives who are financially able to do so.
William J. Brennan, Jr.: I was reading (Inaudible)?
Elizabeth Palmer: Yes, Your Honor.
William J. Brennan, Jr.: (Inaudible) claim the issue -- how do they claim it? A State Constitutional question, is that?
Elizabeth Palmer: No, Your Honor. It was not raised you see by any other parties.
William J. Brennan, Jr.: You said that's the Supreme Court opinion explaining this?
Elizabeth Palmer: That's right. It has.
William J. Brennan, Jr.: Well, now -- that's what I have -- (Inaudible) state's constitution or the Federal Constitution?
Elizabeth Palmer: No. I would say that -- and it is our contention that it's solely on the Federal Constitution. Mr. Justice Sharr (ph) in his opinion says, “It is a denial of the Equal Protection Clause in two places makes no reference to the California privileges and immunities or the general uniform operation of the law.” Furthermore, the California --
Tom C. Clark: Don't you have equal protection in those words?
Elizabeth Palmer: No, we do not sir.
Tom C. Clark: In your State Constitution?
Elizabeth Palmer: No, we do not sir. We have a -- all law shall be of Jun -- general uniform operation and then the usual privileges or immunities that equal protection is not mentioned at all in the California Constitution.
William J. Brennan, Jr.: As the equal protection jargon (Inaudible)?
Elizabeth Palmer: It has in some cases Your Honor, but when the California Court has chosen to rest it on the California Constitution, it has said so with precision. As in the McGilvery case they said, “This is not -- does not violate either the provisions of Article I, Section 10 and the other Section of the California Constitution nor the Fourteenth Amendment of the United States Constitution”.
William J. Brennan, Jr.: (Inaudible) State Constitution or federal --
Elizabeth Palmer: They -- but they said Equal Protection Clause. They furthermore found the case that disposed to the whole issue, Department of Mental Hygiene against Hawley which specifically says, “Fourteenth Amendment.” So if you read what they said precisely in Kirchner plus what they said in Hawley which was dispositive, it's the Equal Protection Clause of the Fourteenth Amendment.
Byron R. White: But in the McGilvery, they did point out that the California Constitution provision for equal operation of the laws has been construed equivalent -- in an equivalent manner to the Equal Protection Clause of the Fourteenth Amendment.
Elizabeth Palmer: Yes, sir, they have.
Byron R. White: So that the -- if the California Court had determined to do so here and followed its own logic, they could've decided this on state grounds.
Elizabeth Palmer: They could have sir.
Byron R. White: But you say they didn't?
Elizabeth Palmer: But they did not. And as --
William J. Brennan, Jr.: You don't think this is a candidate for remand to that Court and tell us what they did?
Elizabeth Palmer: I beg your pardon sir.
William J. Brennan, Jr.: Do you think this is a candidate for remand to that Court and tell us what they did, on what they've asked to this?
Elizabeth Palmer: Your Honor, on petition for rehearing, we pointed out basic -- and concluded and made the conclusion that it was on the Federal Constitution. That court had the opportunity to deny our presumption and they did not do so. They denied our re -- petition for rehearing without comment. So I believe that because we did afford them that opportunity and they refused to take it that we can assume that they have it ruled. Now, in some old cases in California, (Inaudible) which is in Volume 134 of the California reports and State Commission in Lunacy against Eldridge which is in Volume 7 of the California Appellate Reports which cites from the (Inaudible) case saying that on this very point of whether payment maybe obtained from a patient's relatives, (Inaudible) was the patient but Eldridge was the father. The Court said, “Our Constitution does -- had -- does not prevent the repayment nor do we find in any State Constitution a prevention for this.” And it was clear that those decisions were rested on the California Constitution and did not relate to the Federal Constitution.
Byron R. White: Well, if we took this case on the basis of the -- that it was a Federal Constitutional decision and decided it contrary to the California Court, reversed and remanded. I suppose the California Court could then proceed (Voice Overlap) decision on the California Constitution in this very case?
Elizabeth Palmer: I don't know whether they would or not. I would --
Byron R. White: But they could.
Elizabeth Palmer: -- have this in mind.
Byron R. White: They could.
Elizabeth Palmer: That it would make 42 other states happy Your Honor if you would determine on the United States' Constitution.
Byron R. White: I understand that. But I suppose you think also if we said that the -- that this does not deny equal protection that this might have some influence in the California Court under its own Constitution.
Elizabeth Palmer: I think very clearly it would because they have -- in a measure equated. Now, I could not nor I have found any case which says that they must in all cases be ruled precisely the same. But I know that the California Court has the utmost respect for this body and that they would be influenced to a great degree by your decision. The California statute itself does not permit an arbitrary exercise of power. The court below did hold and did state that under this statute there was an opportunity for the administrative agency to the -- denude the assets of the relative and this we wish to emphatically refute because the Court disregarded companion statutes in the very same article of the very same chapter on the -- on this obligation and companion statutes also. Now, in the very same article of the same chapter, there is a section that requires the Department of Mental Hygiene to investigate and ascertain if in fact the relatives are financially able to make this payment. There is a section also that grants to the director of the Department of Mental Hygiene a discretion to reduce counsel or remit the charges upon satisfactory proof of inability to pay. With these safeguards plus the fact that no administrator can action an arbitrary fashion in California without his decisions being subject to review by the courts. So therefore, the possibility is extremely remote that any relative could be denuded of his, her -- or her assets and there is nothing to indicate in this record that the estate of the deceased daughter has any danger of being stripped. This was never the contention of the respondents. The whole allegation was the mother has property. You got to take it all of it before this estate becomes liable. There is -- it's also in the Civil Code of California, the provision that under every joint and several obligations, there is the right to contribution. There are also the cases that state that under the right to contribution, this is an equitable proceeding so that the very facts the Department of Mental Hygiene has to consider, the natural ability would also be considered by the Court under contribution. So it is simply not true that irks in financial burdens can be imposed upon the relatives of the mental patient. And there I think also that this Court should be interested in knowing that poverty has not one thing to do with the admission to our state hospitals nor does wealth that whether you are rich or poor, whether you can pay or do pay in whole or in part for the care -- your -- the medical attention, the facilities, the whole program is precisely the same. So truly, poverty is a neutral fact in California for admission and for care and treatment, just as race, creed, or color is. There is no economic segregation or discrimination in our California hospitals. It has been -- the California Court implied that the primary function of our state mental hospitals is protection of the public. The respondent has asserted that only the dangerously, mentally -- or dangerously insane are committed to hospitals such as Agnew State Hospital. Now, this once was the law and it is not the law now. The statute -- Section 5100 of the Welfare and Institutions Code, provides that the Court must find that the person needs care, treatment, supervision or restraint in the alternative and then the most important alternative or maybe dangerous to himself or to others. No longer must the Court find in addition to the need for care, treatment, supervisions and will be dangerous to himself or others. That's no longer true that anyone of those will satisfy the statutory requirement for admission or commitment to the state hospital.
Earl Warren: Mrs. Palmer, do you have a similar law concerning county hospitals contribution part or rallied to county hospitals?
Elizabeth Palmer: The contribution for county hospitals Mr. Chief Justice is contribution, yes. But it is set up in a series fashion that in the order named the patient's estate, spouse, parents, and children and it goes in that order.
Earl Warren: But you don't have the same rules of admission there do you, that you have in the state?
Elizabeth Palmer: Oh, yes. I -- I am sorry, I didn't understand you.
Earl Warren: No, I didn't asked you what (Voice Overlap) --
Elizabeth Palmer: For the county hospitals, there is the rule that you can't -- that if you can pay in whole for your support, you cannot be admitted to a county hospital.
Earl Warren: Yes.
Elizabeth Palmer: (Inaudible) v. Bright and I don't have the citation. I'm sorry, it still helps. But if it -- in any measure you cannot pay for your entire cost or your relatives cannot pay for your entire cost then you may be admitted to the county hospital.
Earl Warren: Would the decision in this case affect the admissions and contributions to the county hospitals?
Elizabeth Palmer: This has been raised in the Los Angeles Court, I believe, when the county counsel of Los Angeles County sought the contribution for state -- for county hospital care and the Kirchner decision was cited as being controlling. Now, I believe that that case as well as the great many others in California are being held in advance pending this Court's decision. But it must also be brought to mind that a large number, an ever increasing number of patients are being voluntarily admitted to our state hospitals for care and treatment. The statute says, “If a person feels that they need care and treatment they may apply for admission to the state hospital.” And the psychiatrist in the hospitals are greatly pleased to know that we are getting away from the stigma of commitment to proceedings that people are more, more and more seeking treatment for mental disorders as they would for say, appendicitis or some other illness. Now, certainly you cannot say that these people who recognize their own problem are dangerously insane. That simply is not true nor -- may it please the Court. We do not maintain that the California legislature might not be able to workout a better statutory scheme in this matter. As a matter of fact, I know a great many states including California are trying to workout statutory -- schemes for reimbursement that maybe fair but we do maintain that it is a fair statute.
William J. Brennan, Jr.: But whether it is or not, I gather your position really is, this is the type of problem that comes within the principles of (Inaudible) and that line of cases, isn't it?
Elizabeth Palmer: That this is -- this is truly a matter of social philosophy which should remain with the legislature to deal with and not with the courts. That -- that's precisely what we contend Your Honor. As I pointed out previously, there are 42 other States and the District of Columbia that have statutes that are similar to ours and have been faced with this Kirchner decision in their own courts. Many courts of these jurisdictions have considered the precise problem that was before the California Court or as they evolved the question themselves and no Court including the prior California decisions that I cited to the Court have held the statutes in any way are relative responsibility to contravene either State or Federal Constitution for the civilly committed. That is those who are not charged whether they've been convicted of a crime. These courts have held that relative responsibility is -- it is a natural class upon which this burden could be placed that the objective to reimburse in part the cost of the state's mental program is a proper objective to be obtained to relieve the taxpayers. Most taxpayers believe that the legislature doesn't care enough about encouraging savings to them. The courts have also repudiated the proposition that relative contribution is a species of double taxation. They hold that what you contribute in the way of taxes does indeed go for the general public benefit. But for the relatives themselves they gain and derive a greater benefit for which they are paying and that is the recovery and the care and treatment of their close family member.
Earl Warren: Certainly, as a matter of curiosity, what is the maximum amount the state does assess the relatives?
Elizabeth Palmer: Well, Your Honor it has increased over the last few years considerably. Its now --
Earl Warren: Well, do you -- I mean, $20 a month. I don't know what is that --
Elizabeth Palmer: And then it went to $40 and then it went $90 and then it went to $120, and to make a long story short, its now $309.
Earl Warren: $309.
Elizabeth Palmer: $309 and that's where the mentally ill not the mentality retarded. In California, the mentality retarded are in separate facilities. The charge as a matter of fact is paid by the county where they're mentality retarded. And the county in turn seeks reimbursement from the parents and that charge is $20 a month. But if the patient has an estate, the mentality retarded patient, then it is the maximum and that exceeds $309 Your Honor. But I don't have the precise figure.
Earl Warren: Yes. But this contribution from the relatives is $20 you say?
Elizabeth Palmer: For the mentally retarded not the mentality ill.
Earl Warren: I see.
Elizabeth Palmer: I merely made that observation because of the one at the amicus curiea briefs on that point.
Potter Stewart: What determines that -- we're dealing here with the mentally ill?
Elizabeth Palmer: Yes, with the mentally ill.
Potter Stewart: (Inaudible) The maximum payment is $309 a month (Voice Overlap) --
Elizabeth Palmer: That's right Your Honor.
Potter Stewart: -- which is -- can be imposed on these relatives. What --
Elizabeth Palmer: Yes.
Potter Stewart: What determines whether or not the maximum should be imposed? How long -- I suppose this is a 20, 30, 40-year hospitalization?
Elizabeth Palmer: Well, Your Honor, it used to be but it no longer is.
Potter Stewart: I know that in some cases --
Elizabeth Palmer: That they are going out to -- the average day now for new admittees is 70 days.
Potter Stewart: I know. I know there's been a great change has made but there -- and that is the average but I'm sure there are still some people who are hospitalized for good many years.
Elizabeth Palmer: There are Your Honor and the -- it's on the financial ability of the relatives. There are many considerations that are going into including -- I have here and I can make available to the Court, the regular -- the rules of the department for assessing this costs. They do make --
Earl Warren: It would it be interesting if you may file in the department --
Elizabeth Palmer: Alright. Thank you Your Honor. But there is each year a reevaluation on the cost of living, how much is -- the family, how many members? What their obligations are? The reason that it's not a set sum are based on a certain income is that there are so many variations.
Potter Stewart: Depends upon how many other members of the family (Voice Overlap) --
Elizabeth Palmer: How many other members of the family if they're college students, there educational program and all of that sort of thing. So that's why California has rejected something as they do in the social welfare programs, a so-called relative contribution scale which is more or less inflexible. But this is a matter of determining what each family can really bear without undo hardship. And I submit that it is a fair, and unoppressive program and if the California Court --
Potter Stewart: That's in the discretion of the administration of this plan.
Elizabeth Palmer: In the discretion of the administration but there can be if the party refuses to pay. There can be no summary execution of the department's judgment. We have to go to Court and we have to file an action and litigate the matter.
Potter Stewart: As you already claim on this case that the -- as to the discriminatory administration of this plan?
Elizabeth Palmer: No, Your Honor. That was not subjected to the sole issue whereas you got to exhaust the mother's estate first.
Earl Warren: There's just one more question about the estate that -- is that totally encumbered and not available for the maintenance of this patient and therefore, they must look to the relatives for contributions if any -- if anybody other than the estate is to pay the bill?
Elizabeth Palmer: That is correct Your Honor. There are maybe, and I tried to figure this out and I thought you would be bored with a lot of sentence and half-sentencing and so on. But there maybe a small portion that would be available for her burial cost and for her personal needs. Without going beyond the record, I could not bring that to this Court. But I do say that the estate borders on insolvency.
Speaker: (Inaudible)
Elizabeth Palmer: It is a lien Your Honor that was obtained by the Department of Mental Hygiene for the patient's care and support for a period -- large part -- a large part of the period is prior to the claim for against the daughter's estate. The patient has been in the hospital since January of 1953. This is --
Potter Stewart: I see. So this is for some later years?
Elizabeth Palmer: This is for -- that -- yes. This is for later years plus the lien of the Department of Mental Hygiene was not only for a set sum up to a period but was for all future charges.
Tom C. Clark: But why isn't the lien satisfied?
Elizabeth Palmer: The lien is not satisfied because it was on a piece of real property that was only sold after the daughter -- the daughter's death of whose estate we're now here. And that was -- that property was sold for this -- almost $11,000. Thank you.
Earl Warren: Mr. Dougherty.
Alan A. Dougherty: Mr. Chief Justice, if pleases the Court. I don't want to bother this Court with the facts but I'm afraid that's been asked upon me to review with that which is already been said. The facts on that the Supreme Court of California found in its decision that there was a mistake of some $11,000 in cash. The District Court of Appeal in this case found that there was some $11,000 in cash in the patient's estate. I found incumbent upon me (Voice Overlap) --
Earl Warren: Before the time that it was available for her keep?
Alan A. Dougherty: Your Honor, I do not wish to interpret the words of the California Supreme Court. I would refer Your Honor to page 53 of the record which says, “And furthermore alleges that the incompetent mother, herself owns in her guardianship estate, some $11,000 in cash.” This is in the Supreme Court's findings and the case now at bench.
Earl Warren: Well, I think you're almost obliged to interpret the California Supreme Court for us aren't you if the -- in --
Alan A. Dougherty: Well, I think Your Honor --
Earl Warren: Establish one thing or another. What is your judgment as to what the Supreme Court found that there was $11,000 free money which was available for her maintenance or that there was not?
Alan A. Dougherty: The Supreme Court of California found that there's $11,000. The District Court of Appeal also found in its decision that there was cash available for this purpose. Now in petitioner's brief on file, they raised this issue and I spent two or three pages and I apologize to this Court for the arithmetic that I went through to demonstrate that there were sufficient funds but the petitioner asked for it. I had to respond. So again, this afternoon, I bring to the attention to this Court. There is no factual situation before this Court. This judgment was a judgment on the pleadings. The California Supreme Court and the California District Court of Appeals looked to the facts and the facts are restricted to the plaintiff's compliant -- in the defendant's answer. And they found that there was $11,000 in cash. I don't --
Potter Stewart: Mr. Dougherty, may I?
Alan A. Dougherty: Yes, Mr. Stewart.
Potter Stewart: As I read what you've -- the language you've just referred us to. It's a recital by the -- in the opinion of the Supreme Court of California as to the allegations of the pleadings.
Alan A. Dougherty: That's correct.
Potter Stewart: A recital as to the allegations of the pleading. No more, no less but then the Court goes on to say more specifically and it seems to turn away from many factual disputes. And it says more specifically, defendant directly challenges the right of estate to statutorily impose liability upon and collect from one adult for the cost of supporting another adult whom the estate is committed to one of its hospitals for the mentally ill or insane. And then the Court deals with that broad question and turns away from this little factual dispute. That's -- what you referred to is a recital in the pleadings as I understand you.
Alan A. Dougherty: Well Mr. Justice Stewart, I don't think that the California is -- California Court is turning away from the fact. It is acting upon the fact that there is $11,000 in this estate.
Potter Stewart: Well, then the big question doesn't arise under California law, if there's enough fund to your California law -- the -- in the estate and the -- of the property of the person in the hospital then these other question doesn't arise, does it?
Alan A. Dougherty: Which other question are you referring to, Your Honor?
Potter Stewart: The question which I thought we granted this case to hear and which I thought the California Supreme Court decided. That is the constitutionality of the estates imposing upon one adult. The charge and keep of another adult committed to one of your state mental institution.
Alan A. Dougherty: Your Honor, I think this. I think that this California Court's decision is based upon two grounds. Number one is the one we are talking about and the California Courts says, “That where a patient has an estate of her own, one adult cannot be required to support the other adult”, and simply for this reason. If the patient has her estate of her own, the daughter has no more responsibility to support her mother who has in the estate of her own. Then I have a responsibility to support that same mother or that you would have a responsibility to support that same mother. And any statute that requires a daughter to support a mother who has an estate of her own, improperly classifies his daughter under the statute. Now as we argue from the very first appearance in this action, and at that time, we followed demurer to this complaint. And the grounds of the demurer were -- was a single demurer that the complaint fails to see the cause of action and that the plaintiff failed to allege that the patient had no estate of her own. You see, under the laws of State of California, where a parent has no estate or a parent is a distressed person, a child is liable for the parent's support. That issue is not before this Court. If they had enabled to allege that the parent was a needy person then they would have stated the cause of action. Then our complaints against any decision growing out of that complaint would not have been substantiated as they are here because, had the complaint alleged that the mother was a needy person. There would have been a justification for the classification that the daughter was a class person who is required to take care of the patient and simply because the patient was a needy person. But they are unable to allege need and they are unable to allege that this patient was a distressed person.
Arthur J. Goldberg: Mr. Dougherty, is it your theory that a state is without constitutional power under the Federal Constitution that require a child to contribute or to care of a parent if the parent has any estate, is that your theory?
Alan A. Dougherty: But Your Honor, it said --
Arthur J. Goldberg: Because in other words, that the estate must be exhausted.
Alan A. Dougherty: I did not --
Arthur J. Goldberg: But that's the -- what the Constitution requires?
Alan A. Dougherty: That is the petitioner's statement. That is not my statement.
Arthur J. Goldberg: Would you state what yours is?
Alan A. Dougherty: My statement would be this Your Honor. In the event, a Court should make a finding that the parent is distressed. Then under the laws of our state, a parent is distressed on these old-age benefit problems where she has $500 or $600 where they have a home. But there's a finding that the patient is a distressed person. There is no finding here. A department head, a simple department head is the one who decides that we are going to assist a relative for the support of this patient. There's no rule to go by this, no standard to go by the department head, he can sue one relative. He can give -- forgive and remit to another. As a matter of fact, he might like red heads and never sue them. He might dislike brunettes and he sues them. There's nothing he control. The actions of the department head.
Potter Stewart: You're bringing in to this case what I didn't think is here at all and I asked your Brother -- your Sister an argument as to whether or not there was any claim of a discriminatory administration of this program and I understood that you say no. I understood there was no due process claim in this case and now your argument that you are now making all seem to go to due process. I -- am I wrong that its -- to what's involved here?
Alan A. Dougherty: I see this. I think that Your Honor perhaps has been misled. I think the best reference in answer to Your Honor's questions would be the record itself before the Court. In the record before the Court, we brought to the attention of the California Supreme Court. Now, petition for rehearing as follows and this is in a form of a conclusion. And I'm reading from page 42 of the record. As the law now stands on the decision of the District Court in the present case, all relatives mentioned in Welfare Code 6650 can be required to support this incompetence under the care of the Department of Mental Hygiene regardless of the financial circumstances of the parties. And further, there is no requirement that the incompetent repay the relatives upon his release out of his own personal estate. The relatives mentioned under Welfare Code 6650 would be subject to the uncontrolled authority of the Department of Mental Hygiene to commence collection proceedings against them at any time regardless of the needs of the incompetent or the ability of the relative to pay. This does not reflect the odds to -- of fair play generally expressed in due process. This more or less summarizes our position Your Honor.
Potter Stewart: That -- and what's that from your brief in the --
Alan A. Dougherty: This is our petition for a hearing before the Supreme Court of California in page 42 of the record. On page 40 of the record, we set up the proposition. We set up the purpose of the Welfare and Institutions Code of the State of California wherein Section 19 provides -- the purpose of this code is provided for the protection, care and assistance in the State of California need thereof and to promote the welfare and happiness of all the people of the state for providing public assistance of all its needy and distressed. Now, the patient in this case was none of these things. She had an estate of $11,000 of her own. And --
Potter Stewart: I'm looking at the petition for certiorari on this Court which states two questions. I'm sure you're familiar with those and did you seek to reframe the questions in your response to the petition?
Alan A. Dougherty: Now, the question presented in the petition for certiorari Your Honor, struck me with such surprise that in my reply to this petition and my reply is on the file. I merely said that I've never heard this question before. This is strictly hypothetical. Question number one reads, “Is the statute requiring the husband, wife, father, mother or children of a patient in the state mental hospital to pay for the cost of treatment of patient within reasonable standards of financial ability?” It's first time I heard of anything about reasonable standards of financial ability in this case, so purely arbitrary and devoid of rational basis that it violate the Equal Protection Clause of United States Constitution. This did not come out. This is the first time this had been mentioned but since we have this problem before us. Let's look to some of the reasonable standards that petitioner talks about if we may --
Potter Stewart: We -- the case is here now. Its not --
Alan A. Dougherty: Yes.
Potter Stewart: -- in any of the California Court. The case is here and it's here on the ground of petition for certiorari which stated two questions. The first of which you've read and I assumed that unless you can show us otherwise, it was on the basis of those questions if it -- if the petition for certiorari was considered here.
Alan A. Dougherty: I'd -- I am not the petitioner Your Honor.
Speaker: (Inaudible)
Potter Stewart: I know.
Arthur J. Goldberg: Mr. Dougherty, in reference to my Brother Stewart's question, would you turn to page 55 of the record which is the Supreme Court of California's decision in this case with --
Alan A. Dougherty: Yes, Your Honor.
Arthur J. Goldberg: -- holding and would you look at page -- at the end of page 55. Where they state, "Hence, the cause of maintaining the state institution including provision of adequate fair – for its injuries cannot be arbitrarily charged to one class in a society." This is nothing about whether they have money or not. Such assessment violates the Equal Protection Clause and then go on. All the numerous cases that can be cited, research has disclosed no case which squarely faced, considered discussed and sustained such statutes in light of the basic question as to the equal protection of the law in a case wherein it is sought to impose liability upon one person for the support of another in a state institution.
Alan A. Dougherty: Right.
Arthur J. Goldberg: Isn't that the basic question in this case as to whether -- put aside you -- the $10,000. Whether, as I read the opinion, I thought that the Court of California was saying that the person who is in state custody is a Lord of the State and it is a denial of equal protection to impose the cost of maintaining that person in state custody upon a relative?
Alan A. Dougherty: Yes.
Arthur J. Goldberg: Isn't that the basic decision here?
Alan A. Dougherty: Yes, Your Honor. But, we must bear in mind that the Court is talking about people who are in a mental institution in the State of California. I don't know what it is in other 42 States. In the State of California, we have no one in our institutions other than the dangerously insane persons. We are not talking about senile people.
Speaker: (Inaudible)
Alan A. Dougherty: Right.
Speaker: (Inaudible)
Alan A. Dougherty: Right. So the Court is saying in effect this, since this people are in our state hospitals for the protection of society, it is therefore a public charge and they should be supported by tax money.
Speaker: (Inaudible) whether they have money or don't.
Alan A. Dougherty: Yes. It doesn't get there quite that fast so I don't believe, Your Honor. It then goes on and says, since they are there for the protection of the public and since this is a public charge. It then asked itself, “Is there any other way that we can require of relatives under these circumstances to support these people?” That's why I think it goes through these cases subsequent on page 56 and it says, “It makes no difference where these relatives are wealthy or whether they are poor.” It makes no difference since these people are incarcerated for the protection of the public. That's my answer to that Your Honor.
Speaker: (Inaudible)
Alan A. Dougherty: That --
Speaker: (Inaudible)
Alan A. Dougherty: That --
Speaker: (Inaudible)
Alan A. Dougherty: That is correct Your Honor. And this is I think made more understandable when you consider the case of the Department versus Hawley that went in front of it. And if I may for just one moment, comment upon this case. In the case of the Department of Defense versus Hawley, the son of Hawley allegedly murdered his mother and while he was standing trial for this alleged crime, he was found to be mentally, dangerously ill and was committed to a state hospital. The Department of Mental Hygiene endeavored to collect from the father of the son who is committed and this Court held that this boy was there for the protection of the public and we have no more right to collect from the parent and if the boy were in a prison some place, this is strictly for the protection of the public. Now, in the case at bench, the Court goes one step further and it's right. The Court goes one step further and says, what difference does it make whether the patient be committed through the penal section or whether it would be committed through civil section. The purpose of confinement is the same and the Court is right and for this reason. Hawley is -- the son of Hawley is in the institution because he is criminally insane. The fact that he allegedly killed his mother is not the reason he's there. As I state in my brief, this is merely evidence of his propensities of being dangerously ill and that's why he's there. Had the son of Hawley been examined before he allegedly killed his mother, he still would be there because he would have been found to be dangerously mentally ill. And --
Earl Warren: Must a person be dangerous to society in order to be in a state hospital in California?
Alan A. Dougherty: I didn't understand the first question.
Earl Warren: Must a person be dangerous to society to be in a hospital, state hospital in California?
Alan A. Dougherty: Definitely Your Honor.
Earl Warren: How about voluntary commitments? Must --
Alan A. Dougherty: He's --
Earl Warren: Must a man allege that he is dangerous to society to voluntarily submit himself to treatment in a hospital?
Alan A. Dougherty: Now I have to answer this way your question as to whether or not the person committing himself has to alleges, I do not know. But I do know this that should he get in and should he not prove to be dangerously, mentally ill after he gets in. The director still must discharge him. So there's a two-way street --
Potter Stewart: Why -- this isn't the -- as far as I'm concern, at all helpful to have an argument here where you and the other side don't you; they didn't get together as to what the tax are or what the law of California is or you're directly at odds on this question as to whether or not the person needs to be dangerous to society to be hospitalized under this case -- California program. It would seem to me that you could get that straightened out. We're certainly not in the position to decide that here.
Alan A. Dougherty: We're not on odds in that the question --
Potter Stewart: Yes, because -- yes, Mrs. --
Speaker: (Inaudible)
Potter Stewart: Mrs. Palmer said, you don't need to be dangerous to the society under the present law. She said that used to be the law. Now, I see that one way or the other, I should think it would be clear.
Alan A. Dougherty: Well, Your Honor --
Potter Stewart: Not for us to decide.
Alan A. Dougherty: The petitioner now says that used to be the law but all I am familiar with what -- is what is the law. And we find -- and we -- and in trying to ascertain what is the law, in my brief, I have set forth in detail what the Attorney General has interpreted this law to be and the Attorney General's opinion in our State of California is a quasi judicial words. And the Attorney General of our State says that a senile person -- well, let me read what the Attorney General of the State of California says, and now of course it changed. The Attorney General of the State of California says at page 13 of the respondent's brief in this Court, “It is our opinion that non-psychotic senile as defined supra within the scope of Section 5054 -- 540 in a mentally ill persons. With the exception of the nine -- non-psychotic senile may not be committed to a state mental hospital."
Arthur J. Goldberg: But that's non-psychotic but you may be mentally ill without being dangerous. In your -- would you look at page 52 of the record? To -- the Supreme Court of California cites your quote and it has two definitions of a mentally ill person. And the dangerous is in B but A says, who are of such mental condition that they are in need of supervision, treatment, care or restraint.
Alan A. Dougherty: That's right.
Arthur J. Goldberg: Wouldn't that do --
Alan A. Dougherty: That's right Your Honor.
Arthur J. Goldberg: -- that wouldn't cover up the first, dangerous --
Alan A. Dougherty: Yes, that's right Your Honor.
Arthur J. Goldberg: -- and might need -- mentally --
Alan A. Dougherty: We commit in California all types of people. We commit senile people. We commit dangerously ill people. All under Section 5041 whatever it is here. However, the law specifically provides that a person who is not dangerously mentally ill cannot get in a state hospital. Under the same procedure, the committing court can commit the patient to the county counselor. And the county counselor can take this committed person and put the committed person in the person's -- patient's own home or he can put it in a rest home or you can put him in a rest haven home or you can put him a licensed sanitarium. Or in the event that he is dangerously mentally ill, he can put him in a state hospital. So there is no question about that as I see it Your Honor --
Byron R. White: (Inaudible) -- here is the Attorney General of California saying that you're entirely wrong when you say that all patients of state mental hospital such as Agnews are -- and must be dangerously insane.
Alan A. Dougherty: So, they say it but Your Honor, there's no authority to support this position.
Byron R. White: I know. But all you're doing is asking us sort of a -- as Mr. Justice Stewart says to decide this question of the California law when the Attorney General comes in here and says you're wholly wrong in your assertion about who may enter this hospital. Then he --
Alan A. Dougherty: We --
Byron R. White: -- cites a case, he cites a statute, this is on page 4 of his reply brief.
Earl Warren: What do your statute have to say about voluntary commitments?
Alan A. Dougherty: Offhand Your Honor as I recall, a person who finds himself mentally ill can submit himself to the Department of Mental Hygiene and the Department --
Earl Warren: With no process of any kind? You can walk into a hospital and you say “I'm sick and --
Alan A. Dougherty: Right.
Earl Warren: -- They'll examine him if he -- they'd --
Alan A. Dougherty: That's right.
Earl Warren: -- if he's ill they can keep him there?
Alan A. Dougherty: They can keep him there but if he turns out to be a person who is not a dangerously ill person as I understand the codes, he is to be released. Now --
Earl Warren: But is there a specific language in the statute if they find he is not dangerously ill. That's the word that you're --
Alan A. Dougherty: Alright.
Earl Warren: -- you emphasize that I don't know whether you say it or not. But I thought a person who considered himself mentally ill or whose doctor considered him mentally ill could walk into a state hospital in California and have himself committed.
Alan A. Dougherty: That is correct Your Honor --
Earl Warren: Am I wrong in that?
Alan A. Dougherty: That is correct Your Honor. But as I stated before, it is the duty of the department to discharge him when he is found that he is not dangerously ill. Even though he's not --
Earl Warren: It's the duty of the department to discharge him if he was -- or was dangerously ill when he came in but subsequently isn't?
Alan A. Dougherty: Then he would be (Voice Overlap) --
Earl Warren: They have the same responsibility, don't they?
Alan A. Dougherty: The department you mean Your Honor?
Earl Warren: Yes.
Alan A. Dougherty: Well, the department doesn't have to accept anybody. I mean if the person comes in --
Earl Warren: No, we're talking now about discharge? Whenever they find that he's no longer ill, they -- it's their duty to discharge him and they do discharge all of them whether they're committed to the form of commitment or where their voluntary patient or not, do they not?
Alan A. Dougherty: Yes, Your Honor. But they don't have to be completely cured. They can be discharged upon showing signs of improvement. Beginning back to this question, I don't like leaving the point because of just -- Mr. Justice Stewart over here is correct, the answer when we're -- it feels that we're arguing (Inaudible) -- should be argued downstairs. Now, what I'm reading from Section 5076 of the Welfare and Institutions Code of our state and it says, “If one examination is provided by law, the Court finds a person to be mentally disordered and bordering on mental illness but not dangerously mentally ill the Court may commit him to the care and custody of the consul of mental health and may allow him to remain in his home, etcetera, etcetera." The implication is -- and the Attorney General and the Attorney General's opinion cited in the briefs on file supports a contention that only the dangerously mentally ill are allowed in California State hospitals. And counsel seems to repeat and reiterate that there are people there --
Earl Warren: Who?
Alan A. Dougherty: -- who are not dangerously mentally ill but frankly they should not be there because the law specifically states that they should not be there. Now, my time is running out Your Honor.
Arthur J. Goldberg: (Inaudible) do you agree with Mrs. Palmer that this case is decided in California Supreme Court under the Federal Constitution?
Alan A. Dougherty: No, I will not Your Honor.
Arthur J. Goldberg: What do you intend us to do (Inaudible) Equal Protection Clause basis to the Californian (Inaudible)?
Alan A. Dougherty: Well, let's look to the case Your Honor. First of all, the California decision doesn't mention the United States Constitution. It doesn't even mention the California Constitution. The California Supreme Court mentions equal protection of the law.
Arthur J. Goldberg: (Inaudible)
Alan A. Dougherty: I think it says equal protection of the law.
Byron R. White: It says also Equal Protection Clause.
Alan A. Dougherty: Alright, it says both. And however, we have cited in our briefs, the Department of Mental Hygiene versus McGilvery interpreting this Section. Mr. Justice White brought this up a moment ago that the -- and elicit it from counsel that in the McGilvery case the -- we have interpreted this. It is being the same substance as the Fourteenth Amendment. Further now getting back to our case, what else has happened in the case at bench? We see that the California Court has cited the case of County of Los Angeles versus Frisby which is on Article I, Section 13 of the California Constitution. They cited California, Los Angeles versus (Inaudible) which is based upon the Fourteenth Amendment of the United States Constitution in the first -- Article I, Section 11 of the State Constitution that had cited Triven (ph) versus Superior Court which case holds that wealth or the lack thereof is no basis upon which you can assess relatives. It goes on further and it --
Arthur J. Goldberg: (Inaudible) what the California Supreme Court filed its equal protection principle. But if you read the California (Inaudible) -- California has an Equal Protection Clause in this Constitution.
Alan A. Dougherty: The answer to that Your Honor is that the California Court has replied that they -- though they do not have it in the -- a precise phraseology, they do have what they considered an Equal Protection Clause. They go on Your Honor what in this case in McGilvery, the Court says, the clause of the Fourteenth Amendment to the Federal Constitution which prohibits a state from denying to any person within his jurisdiction, equal protection of the laws has been similarly construed. It goes on in its case -- in the case before the Court and quotes, Blumenthal versus Board of Medical Examiners, a California case that based upon the Fourteenth Amendment of the United States Constitution and Article I, Section 11. It then goes on and cites the case of Bilyeu versus State Employees' Retirement System which also quotes the Fourteenth Amendment of the Federal Constitution of the Cali -- in the California Constitution, Article I, Section 11. Further, in the record and the -- and the record and the -- before the Court, the petitioner at -- on page 62 of the record refers to the Triven (ph) versus Superior Court case in which the Court holds that wealth is no basis for either granting or denying or composing liability. So obviously, we have before this Court a case where there's been no specific reference to either the federal or to the State Constitution. We talked about an Equal Protection Clause --
Byron R. White: Well, the decision rest on either one or both as -- it has to, I suppose?
Alan A. Dougherty: I would say Your Honor --
Byron R. White: So what do you say it rest on?
Alan A. Dougherty: Well under the law, it has to rest on California Constitution because in accordance with Your Honor's pronouncement of yesterday in the case of Jankovich versus Indiana Toll Road Commission and the Court says, “Again, there is no information that the conclusion that the ordinance entails an unlawful and unconstitutional appropriation of property rights without payment of compensation is based -- less forcib -- forcefully on the Indiana Constitution bend on the Fourteenth Amendment --
Byron R. White: Of course, an Indian -- in that case, they mentioned the Indiana Constitution quoted the section that they are relying on it.
Alan A. Dougherty: That's right.
Byron R. White: And here, they mentioned an Equal Protection Clause which the California Constitution has not decided Hawley. Would you agree that Hawley was a federal question decision?
Alan A. Dougherty: No, I would not Your Honor. The --
Byron R. White: Even though they --
Alan A. Dougherty: Oh, wait awhile. I'm sorry, I misunderstood you. Hawley by itself, yes. Hawley by itself --
Byron R. White: Hawley went on to Federal Constitution, didn't it?
Alan A. Dougherty: Oh -- and based on the Federal Constitution --
Byron R. White: Solely?
Alan A. Dougherty: -- alone. Fourteenth Amendment as I recall.
Byron R. White: And then in this case and the case that you have, the Court said that Hawley was dispositive of this case.
Alan A. Dougherty: But as you may recall Your Honor, I said before to Justice -- that this -- the California Court has based its decision on two separate grounds. Number one, that the Hawley case is dispositive of it. And number two, that where --
Byron R. White: But that seems to indicate they were deciding a federal question, isn't it?
Alan A. Dougherty: But Your Honor, the second holding where a patient has an estate of her own and a statute requires a daughter to support a mother who has estate of her own. The Court holds and cites California cases says, that this is an improper classification and this violates the equal protection of the law and this is on the last page of the decision.
Earl Warren: Mister, -- and I'm -- before you sit down, Mr. Dougherty, may I ask you two questions.
Alan A. Dougherty: Yes, Your Honor.
Earl Warren: First, it is your contention that in this case, there is an estate of $11 million -- $11,000 that is available for the care of this patient.
Alan A. Dougherty: That's correct Your Honor.
Earl Warren: And also you contend that if it were not with that $11,000 if she -- if there was no estate available at all that there still would be no liability?
Alan A. Dougherty: In view of the Court's ruling on the Hawley case, that is now the law in the State of California. At the time of the commencement of this action, that would not have been the law. At the time of the commencement of this action if the mother had no estate of her own, she would have been a needy person and the daughter would have been properly classified and would have been required to support the mother. But then came the Hawley case and the Court says that it is for the sole protection of the public and therefore, no relative of any inmate of any California hospital can be charged for the support of the patient.
Earl Warren: Well, then you do say that even that there was no money here available for her care that the relatives would still not be liable.
Alan A. Dougherty: Under the Hawley ruling, that's correct.
Earl Warren: But I don't care what it sounds there. In this case, that's your position?
Alan A. Dougherty: This was not the position that we took before the Supreme Court but the Hawley case came up during the dependency of this action and this Court, the Supreme Court of California says, “It is dispositive of the case before it.” However, the case as I've said twice now before, the Court has given two reasons for its decision and the second reason being that the daughter did not have to support her mother because she had an estate of her own. The very last paragraph of the Supreme Court's decision says that the daughter would have no right to recoup from the assets of the patient and obviously, the Court is talking about $11,000.
Earl Warren: Thank you very much.
Alan A. Dougherty: Thank you.
Earl Warren: Mrs. Palmer.
Elizabeth Palmer: Your Honor --
Earl Warren: Mrs. Palmer, may I ask you a question along that same line.
Elizabeth Palmer: Certainly Your Honor.
Earl Warren: It's your contention that this $11, 000 is not available for the future care of this patient.
Elizabeth Palmer: Yes, Your Honor.
Earl Warren: Now, if it were available -- if that money were available for that purpose, will you still be here?
Elizabeth Palmer: Would I still be here?
Earl Warren: Yes. Do -- would you still contend that even if that money and it was available in that estate for her care that still they could asses the other relatives for the --?
Elizabeth Palmer: Yes, Your Honor. Need is not the criteria for the imposition of a joint and several obligation. It certainly has a great deal to do with whether there will be reimbursement or recoupment by the relative who pays or to whom the department looks for recoupment.
Earl Warren: Right.
Elizabeth Palmer: If the Court is still interested in an answer to their question as to what the California Code Section requires for a joint and -- for voluntary admittee. I have the code in my hand and I would be please to point out to the Court the exact wording of the statute.
Earl Warren: Well, if it isn't too long, you might do that.
Elizabeth Palmer: I'll make it brief Your Honor. Section 6602 of the California Welfare and Institutions Code, summarizing, may be admitted to a state hospital in accordance with the following requirements. In the case of an adult person, the application shall be made voluntarily by the person at a time if we -- when he is in such condition of mind as to render him competent to make it and at any time within seven days after a request for release by the person that the hospital shall release them. And that's purely a voluntary act on the part of a person who is not dangerously insane.
Earl Warren: Yes.
Elizabeth Palmer: Thank you.